DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-22 and 42-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/20/2022.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 23-32 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Tanskanen (US 2002/0054088), hereinafter referred to as Tanskanen, in view of Rouady (US 2016/0366464), hereinafter referred to as Rouady.

7.	Regarding claim 23, Tanskanen discloses a system for interactive video content, comprising: one or more interactive engagement platform servers communicatively couplable to a plurality of user devices, wherein the plurality of user devices are configured to display one or more video programs via one or more video program streams received from one or more video provider servers, wherein the one or more interactive engagement platform servers are configured to:  identify one or more user devices of the plurality of user devices subscribed to a specific Event ID (fig. 7-9, paragraphs 48-51 and 62 wherein betting server acts as an interface between interactive services viewers on the network and the actual betting provider); 
transmit one or more data payloads to the one or more identified user devices subscribed to the specific Event ID (fig. 1-2, paragraph 40 wherein while viewing content on a mobile device a viewer can interactively select betting via the mobile betting client);
 the information associated with the retrieved data packet including a list of one or more betting type opportunities (fig. 5-7, paragraphs 61, 65 and 73 wherein menu list can be displayed question on which bets can be placed, wherein betting window is dynamically updated as available bets are made or changed);
retrieve an additional data packet from the one or more identified user devices in response to a user selection of a bet from the list of one or more betting type opportunities (fig. 5-7, paragraphs 61, 65 and 73 wherein menu list can be displayed question on which bets can be placed, wherein betting window is dynamically updated as available bets are made or changed); 
and retrieve from the at least one of the one or more third party service providers a result of the user selected bet (fig. 5-7, paragraphs 50-51 and 75 wherein mobile betting client can then receive the results from the betting server).
However Tanskanen is silent in regards to disclosing generate one or more control signals in response to a user selection to cause the one or more identified user devices to display a first interactive content overlay; retrieve a data packet from one or more third party service providers; generate one or more control signals configured to cause the one or more identified user devices to display a second interactive content overlay including information associated with the retrieved data packet; transmit to the user selection of the bet to at least one of the one or more third party service providers; and generate one or more control signals configured to cause the one or more identified user devices to display a third interactive content overlay including the result of the user selected bet.
Rouady discloses generate one or more control signals in response to a user selection to cause the one or more identified user devices to display a first interactive content overlay (fig. 7-8, paragraphs 70-71 wherein a viewing device separately receives the video stream from video streaming server and the interactive overlay elements from interactive TV); 
retrieve a data packet from one or more third party service providers (fig. 8-13, paragraphs 88-90 wherein an interactive polling question can be associated with a relative time with respect to a video stream, wherein interactivity can be provided by third-party providers); 
generate one or more control signals configured to cause the one or more identified user devices to display a second interactive content overlay including information associated with the retrieved data packet (fig. 7-8, paragraphs 46 and 79-80 wherein additional information or advertisements are displayed in response to user input received),
 transmit to the user selection of the bet to at least one of the one or more third party service providers (fig. 8-13, paragraphs 88-90 wherein an interactive polling question can be associated with a relative time with respect to a video stream, wherein interactivity can be provided by third-party providers);
and generate one or more control signals configured to cause the one or more identified user devices to display a third interactive content overlay including the result of the user selected bet (fig. 7-9, paragraphs 46, 74 and 79-80 wherein additional information or advertisements are displayed in response to user input received).  Rouady (paragraph 62) provides motivation to combine the references wherein metadata determines placement of overlay elements in the video stream by the mobile device.  All of the elements are known.  Combining the references would yield the instant claims wherein mobile devices consuming video content are presented with overlaid contest content presented to viewer related to content being consumed.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.   

8.	Regarding claim 24, Tanskanen discloses the system of Claim 23, wherein the one or more third party service providers include at least one of: a third party betting service provider or a third party statistics service provider (fig. 4-5, paragraph 60 wherein betting provider may also create data stored in the personalization database by monitoring the user's navigation through the browser and the betting selections).

9.	Regarding claim 25, Tanskanen discloses the system of Claim 23, wherein the interactive engagement platform is further configured to:  retrieve an additional data packet from the one or more third party service provides (fig. 5-7, paragraphs 61, 65 and 73 wherein menu list can be displayed question on which bets can be placed, wherein betting window is dynamically updated as available bets are made or changed).
Rouady discloses generate one or more control signals configured to cause the one or more identified user devices to display an additional interactive content overlay configured to display information associated with the retrieved additional data packet, the information associated with the retrieved additional packet including one or more new betting opportunities (fig. 7-9, paragraphs 46, 74 and 79-80 wherein additional information or advertisements are displayed in response to user input received)..

10.	Regarding claim 26, Tanskanen discloses the system of Claim 23, wherein the at least one of the interactive betting content overlays are semi-persistent (fig. 1-3, paragraphs 39-41 wherein interactive betting window presented to mobile devices consuming video content).

11.	Regarding claim 27, Rouady discloses the system of Claim 23, wherein the interactive content overlay includes a submenu button set comprising one or more selectable buttons, wherein the one or more interactive engagement platform servers are further configured to generate one or more control signals configured to associate at least one data payload of the one or more retrieved data payloads with at least one selectable button of the submenu button set (fig. 2-3, paragraph 52 wherein the polling question interactive overlay element, the viewer device can display interactive buttons).

12.	Regarding claim 28, Rouady discloses the system of Claim 27, wherein the one or more control signals are configured to associate a first data payload with a first selectable button, and a second data payload with a second selectable button (fig. 2-3, paragraphs 52 wherein selectable interactive buttons represent viewers answer to poll question presented).

13.	Regarding claim 29, Rouady discloses the system of Claim 28, wherein selection of the first selectable button is configured to cause the user device to display supplemental content of a first data payload in a first interactive content overlay window, wherein selection of the second selectable button of the second selectable button is configured to cause the user device to display supplemental content of the second data payload in a second interactive content overlay window, wherein the second interactive overlay content window is different from the first interactive content overlay window (fig. 9-14, paragraph 74 wherein overlay element provides buttons for the viewer to select their choice for responding to the poll and interactive overlay element).

14.	Regarding claim 30, Tanskanen discloses the system of Claim 29, wherein the first selectable button is configured to allow a user to change a service provider of the one or more third party service providers (fig. 14, paragraph 72 wherein user button selection can change color of page or color preferences information).

15.	Regarding claim 31, Tanskanen discloses the system of Claim 23, wherein the one or more interactive engagement platform servers are configured to: generate one or more control signals in response to a user selection of the first selectable button to cause the one or more identified user devices to display the second interactive content overlay configured to display the list of one or more third party service providers (fig. 5-7, paragraphs 61, 65 and 73 wherein menu list can be displayed question on which bets can be placed, wherein betting window is dynamically updated as available bets are made or changed).

16.	Regarding claim 32, Rouady discloses the system of Claim 29, wherein at least one of the first interactive content overlay window or the second interactive content overlay window is at least partially transparent (fig. 9-10, paragraph 76 wherein user selectable buttons partially cover the display screen).


17.	Regarding claim 37, Rouady discloses the system of Claim 33, wherein the user device is configured to associate a first data payload with a first selectable button, and a second data payload with a second selectable button (fig. 2-3, paragraph 52 wherein the polling question interactive overlay element, the viewer device can display interactive buttons).

18.	Regarding claim 38, Rouady discloses the system of Claim 37, wherein the user device is configured to display supplemental content of the first data payload in a first interactive content overlay window in response to a user selection of the first selectable button, wherein the user device is configured to display supplemental content of the second data payload in a second interactive content overlay window in response to a user selection of the second selectable button (fig. 2-3, paragraph 52 wherein the polling question interactive overlay element, the viewer device can display interactive buttons).

19.	Regarding claim 39, Rouady discloses the system of Claim 38, wherein at least one of the first interactive content overlay window or the second interactive content overlay window is at least partially transparent (fig. 9-14, paragraph 74 wherein overlay element provides buttons for the viewer to select their choice for responding to the poll and interactive overlay element).

Claim Rejections - 35 USC § 102
20.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


21.	Claims 33-36 and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanskanen.

22.	Regarding claim 33, Tanskanen discloses a system for interactive video content, comprising: a user device communicatively coupled to one or more video provider servers and at least one of one or more third-party service providers or one or more third-party content providers, wherein the user device is configured to:  receive one or more video program streams from the one or more video provider servers, the one or more video program streams associated with one or more video programs (fig. 1-3, paragraphs 44-45 wherein mobile device receives streaming video content); 
display at least one video program of the one or more video programs on a graphical user interface of the user device (fig. 1-3, paragraphs 64-65 wherein mobile device displays live video feed on mobile device); 
display an interactive betting content overlay including a list of one or more betting opportunity types on a graphical user interface of the user device (fig. 1-3, paragraphs 39-41 wherein interactive betting window presented to mobile devices consuming video content).; 
display a repeatable interactive betting overlay on the graphical user interface in response to a user selection of at least one of one or more betting opportunity types from the list of one or more betting opportunity types, the repeatable bet overlay configured to display one or more bets associated with a repeatable bet, the repeatable interactive betting overlay further configured to display one or more wagering amounts corresponding to the one or more bets (fig. 1-5, paragraphs 61 and 65 wherein user makes selection of various types of bets available for various wager amounts); 
and generate one or more control signals configured to lock-in the one or more bets with a third-party service provider in response to a user selection of the one or more bets and the one or more wagering amounts (fig. 5-6, paragraph 73 wherein interactive betting opportunities currently available for the chosen competition are then displayed to the client, and the betting opportunities are dynamic and will be continuously updated).

23.	Regarding claim 34, Tanskanen discloses the system of Claim 33, wherein the list of the one or more types of betting opportunity types are updated in near-real time in conjunction with the one or more video programs being displayed (fig. 1-5, paragraphs 61 and 65 wherein user makes selection of various types of bets available for various wager amounts).

24.	Regarding claim 35, Tanskanen discloses the system of Claim 33, wherein the repeatable bet overlay is semi-persistent (fig. 1-3, paragraphs 39-41 wherein interactive betting window presented to mobile devices consuming video content).

25.	Regarding claim 36, Tanskanen discloses the system of Claim 33, wherein user device is further configured to: display a quick return selectable button configured to direct a user to a closed interactive content overlay (fig. 1-3, paragraphs 44-45  and 64 wherein PIP module allows user to view main content and mobile betting on the same screen).

26.	Regarding claim 40, Tanskanen discloses the system of Claim 33, wherein the user device is further configured to: receive one or more signals indicating a specified event has occurred (fig. 1-3, paragraphs 40-41 and 79 wherein mobile betting client receives the broadcast stream simultaneously with betting information); 
identify the user device as being subscribed to a livestream associated with the specified event (fig. 7-9, paragraphs 48-51 and 62 wherein betting server acts as an interface between interactive services viewers on the network and the actual betting provider); 
and display a notification in the interactive content overlay on the graphical user interface (fig. 1-3, paragraphs 40-41 and 79 wherein mobile betting client receives the broadcast stream simultaneously with betting information).

27.	Regarding claim 41, Tanskanen discloses the system of Claim 40, wherein the livestream comprises at least one of: a fantasy league livestream; a sporting league livestream; or a gambling service livestream (fig. 1-5, paragraph 63 wherein mobile client can perform wagers on live broadcast received).

Conclusion
28.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thompson (US 2019/0076741) discloses interaction interleaver.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424